EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 1-5, 8, and 10-12

Delete claim 6 and insert new claim 6 as follows:
--6.	A liquid detergent composition for hard surfaces comprising from 0.1 to 20% by mass of a surfactant system, and water,
wherein the surfactant system comprises:
a2)  an amine oxide surfactant having at least one alkyl group or alkenyl group with 7 or more and 12 or less carbons; and
 b2) a glycerin fatty acid ester in which the fatty acid residue is selected from the group consisting of oleic acid, palmitic acid, myristic acid, and mixtures thereof; and
wherein the total content of the content of (a2) and (b2) in the surfactant system is 90% by mass or more, and 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have claimed a composition according to claim 6 set forth above.  Though both surfactants are known in the art, they are seldom the bulk of a surfactant system, particularly in the case of a glyceryl oleate, myristate or palmitate.  Anionic surfactants, and other nonionic surfactants usually comprise the bulk of a surfactant system.  The prior art does not teach applicants’ specific combination of surfactants, wherein this combination is 90% or more of the surfactant system and so the present claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761